 


110 HRES 952 EH: Expressing the sense of the House of Representatives that there should be established a National Teacher Day to honor and celebrate teachers in the United States.
U.S. House of Representatives
2008-05-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 952 
In the House of Representatives, U. S.,

May 5, 2008
 
RESOLUTION 
Expressing the sense of the House of Representatives that there should be established a National Teacher Day to honor and celebrate teachers in the United States. 
 
 
Whereas the education of children in the United States is the foundation of the future success of the United States; 
Whereas education is critical for the creation of an innovative workforce and for increasing the global competitiveness of the United States; 
Whereas teachers help students cultivate the knowledge and principles necessary to be successful in life; 
Whereas teachers are held to high expectations, while often receiving little compensation; 
Whereas teachers help instill civic responsibility among students in the United States; 
Whereas teachers deserve annual national recognition for their knowledge, selfless dedication to their profession, compassion, and sacrifice; and 
Whereas the Tuesday of the first full week of May of each year is an appropriate day for the establishment of National Teacher Day: Now, therefore, be it  
 
That it is the sense of the House of Representatives that— 
(1)there should be established a National Teacher Day to honor and celebrate teachers; and 
(2)the President should issue a proclamation calling on the people of the United States to observe such a day with appropriate ceremonies, programs, and activities. 
 
Lorraine C. Miller,Clerk.
